Citation Nr: 1131942	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  06-31 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for surgically incurred residuals from liposarcoma of the abdomen, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in July 2009.  A transcript of the hearing has been associated with the claims file.

This case was remanded by the Board in November 2009 for further development.  

The issue of entitlement to service connection for chronic neuralgia secondary to liposarcoma of the abdomen has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it referred to the AOJ for appropriate action.


FINDING OF FACT

Surgically incurred residuals from liposarcoma of the abdomen are manifested by a 40 centimeter (cm) vertical scar, 40 cm transverse scar and a 15 cm transverse scar.


CONCLUSION OF LAW

Surgically incurred residuals, scar, from liposarcoma of the abdomen are no more than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. § 4.118 Diagnostic Codes 7801, 7805 (2008, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letter dated in April 2004.  The Board notes that the Veteran is challenging the disability evaluation assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  

Moreover, in July 2009 the Veteran was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ confirmed the issues on appeal.  During the hearing, there was discussion regarding additional evidence.  This action, along with the Veteran's testimony, shows that he has actual knowledge of what is necessary to support his claim.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because: (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the Veteran under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the Veteran has been afforded appropriate and adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  

We note that the Veteran was rated 100 percent disabling for status post removal liposarcoma from the abdomen with residual scars from April 29, 2004 to February 1, 2006 under DC 5329.  Under DC 5329, sarcoma, soft tissue (of muscle, fat, or fibrous connective tissue) is rated as 100 percent disabling until after cessation of treatment. 38 C.F.R. § 4.73, Diagnostic Code 5329.  Following the cessation of any surgery, radiation treatment, antineoplastic chemotherapy, or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  38 C.F.R. § 4.73, Diagnostic Code 5329.  If there has been no local recurrence or metastasis, the disability is rated on residual impairment of function. Id.

On and after February 1, 2006, his disability of status post removal liposarcoma from abdomen with residual tender scar (formerly DC 5329) is rated as 20 percent disabling under DC 7805-7801.  The Board has addressed and denied the appeal of whether the reduction in the disability rating from 100 percent, effective February 1, 2006, was warranted in a prior decision.  Therefore, the issue before the Board is solely entitlement to an increased rating for surgically incurred residuals from liposarcoma of the abdomen, currently rated as 20 percent disabling under DCs 7805-7801.  As the disability has not significantly changed since the time frame in question, we find that uniform rating is warranted from February 1, 2006.  

The Veteran's surgically incurred residuals from liposarcoma of the abdomen is rated 20 percent disabling under DC 7805-7801.  The Board notes that the rating criteria for scars were changed during the pendency of this appeal, effective October 2008.  However, the amended regulations were specifically effective for applications for benefits received by the VA on or after October 23, 2008.  As the Veteran 's claim was filed prior to October 2008, his disability is rated under the prior rating criteria for scars.  However, the Veteran's representative has expressed consideration be given under the old and new criteria.  We will do so accordingly.  

Before October 2008, DC 7801 provided that scars, other than head, face, or neck, that are deep (associated with underlying soft tissue damage) or that cause limited motion warranted a 10 percent rating for area or areas exceeding 6 square inches, a 20 percent rating for area or areas exceeding 12 square inches, a 30 percent rating for area or areas exceeding 72 square inches, and a 40 percent rating for area or areas exceeding 144 square inches.  38 C.F.R. § 4.118.  DC 7805 provided that other scars are rated based upon the limitation of function of the affected part.

Under the current rating criteria for scars, DC 7801 provides for a 20 percent rating for area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.), a 30 percent rating for area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.), and 40 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  A scar may also be rated based on limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 and Note (2).

Analysis 

The Veteran appeals the denial of a rating higher than 20 percent for surgically incurred residuals from liposarcoma of the abdomen.  The Board finds against the appeal.  

The evidence shows that the Veteran had liposarcoma as described as an incidental finding to an inguinal hernia repair and underwent surgery in April 2004.  In the September 2004 and April 2005 VA examinations, it was reported that the he had a vertical scar approximately 40 cm and a transverse scar approximately 30 cm.  They were darker than the surrounding skin but not elevated or depressed.  The scar was described as moderately deforming.  

An examination in January 2005 revealed that the Veteran's abdomen was soft, nontender and nondistended.  His midline scar was healing nicely.  

The Veteran complained of chronic pain in his left groin and suprapubic area beneath his incisions.  He expressed that the pain impaired his ability to lift heavy objects and to exercise.  

During his July 2009 hearing, the Veteran reported that he was forklift driver and that his condition prevented him from squatting down to move.  He related that the scar was sensitive and that he felt it pull his muscle.  He also related that he became fatigued when using his left foot.  His wife related that he was weaker on his left side.  

In the April 2010 VA examination, it was noted that the Veteran had extensive scarring and that he denied muscular weakness but there was pain in his abdomen.  He was asymptomatic.  It was reported that he worked as a forklift operator and that at the end of the day his pain was up at the maximum.  Examination revealed extensive scarring.  He had a 40 cm vertical scar, 40 cm transverse scar and a 15 cm transverse scar below the 40 cm scar over the upper aspect of his left leg.  They were at maximum 8 mm in thickness.  

The scars were darker than the surrounding skin but not elevated, indurated and/or depressed.  There was no evidence that the skin over the scar broke down frequently.  All the scars were superficial.  There was tenderness where the 40 cm vertical and 40 cm transverse scars crossed, which the Veteran reported was painful at times without pressure.  The entire area was described as moderately disfiguring.  The examiner noted that the scar was disfiguring and that the Veteran had some loss of muscle in his left lower quadrant but not enough to interfere with his daily function.  The amount of pain was noted to be moderate.  The examiner also noted that the length of the scars exceeded 77 cm but that an exact amount was not possible because of the nature of the scarring.  

In the January 2011 VA examination, the Veteran complained of chronic residual abdominal pain postsurgery with severe flare ups ranging usually at the level of a 6/10 lasting about 15-20 minutes.  The pain was localized at the level of his pelvic area, left groin, and left inguinal area.  Flare ups were noted to be precipitated by any physical activities like squatting, walking, leaning on the left side, bending and sleeping.  It was noted that the Veteran could not run because of residuals from the surgeries and that he could not lift much weight.  The residual hernia and scars did not prevent the Veteran from remaining independent of his basic activities of daily life or work and he had not been incapacitated within the last 12 months because of his conditions.  

Examination revealed obvious residual scars to include a vertical scar that measured 40 x .8 cm and a transverse scar at the level of the pelvis that measured 41 x .3 cm.  The scars were hyperpigmented and very well healed.  They were not ulcerated but were hyperpigmented and mildly disfiguring.  The scars were superficial and stable and not adhering to the deep tissue.  They showed no keloids but were painful especially the transverse scar.  The scars did not cause functional loss but there was muscle tissue loss at the level of the left lower quadrant from the surgical procedure.  

During the examination, the Veteran also reported that sexual activities flared up pain.  Since the surgery, he related that he had sexual dysfunction with an inability to sustain erections.  (Service connection is separately in effect for erectile dysfunction and is not on appeal at this time).  He reported that he urinated on average 5-6 times during the day and twice at night.  He reported normal urinary flow.  The examiner stated that the Veteran had a history of benign prostatic hypertrophy (BPH) and it is most likely that a urinary frequency and very mild incontinence was caused by BPH as less likely by his liposarcoma surgery.  He was diagnosed with residual symptomatic scars, moderately severe loss of the left lower quadrant of the group muscle 19, chronic neuralgia in the destruction of the left ilioinguinal nerve and genitofemoral nerve at least as likely as not caused by residuals from the surgery, and chronic erectile dysfunction at least as likely as not caused by residual from the surgery.  The examiner stated that he could not conclude if the left hip sprain and left leg weakness were caused by the residual from the surgery without resort to mere speculation.  

Subsequently, a February 2011 rating decision granted a separate 30 percent rating for residuals of muscle loss to Muscle Group XIX, status post removal, liposarcoma from abdomen.  A February 2011 notice from the RO informed the Veteran of this grant, which is not on appeal.   

As to the issue on appeal pertinent to scars, the Board concludes that a 20 percent rating is warranted and no more for surgically incurred residuals from liposarcoma of the abdomen.  In order to warrant a higher rating, the evidence must show scars in an area or areas exceeding 72 square inches (old rating criteria), or scars in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) (new rating criteria).  

Here, the evidence shows that the length of the scars exceeds 77 cm.  However, the scarring is not described in either the lay or medical evidence to meet the size requirements for a higher rating, i.e. 72 square inches (old rating criteria) or at least 72 square inches (465 sq. cm.) (new rating criteria).  At most, examination has revealed obvious residual scars to include a vertical scar that measured 40 x .8 cm and a transverse scar at the level of the pelvis that measured 41 x .3 cm.  There is no indication in the record that the scars meet the size requirement for the next higher rating.  As such, the above evidence is against a finding for a higher rating.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  In this regard, we note that DC 7804 provides that five or more scars that are unstable or painful warrant a 30 percent rating.  Although the scars have been shown to be painful, we note that at most the evidence shows three residual scars.  Therefore, the above code is inapplicable as five or more scars are not shown.  Additionally, VA examination in January 2011 revealed no functional loss due to scarring.  

The Board notes that the Veteran is competent to report that his scars are painful.  He also reports limitations at work and that he is unable to stand for any length of time because the scar pulls and burns.  We find his assertions to be credible.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that a rating in excess of 20 percent disabling is not for application.  The various DCs related to scarring under 38 C.F.R. § 4.118 encompass all of these symptoms, including functional loss due to scarring, and the 20 percent rating is the highest rating applicable.  

Accordingly, for the reasons provided above, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating higher than 20 percent disabling for surgically incurred residuals from liposarcoma of the abdomen.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Regarding other residuals from the the Veteran's liposarcoma of the abdomen, we note that the Veteran has been separately rated for erectile dysfunction and muscle loss to muscle group XIX.  We also note that entitlement to service connection for chronic neuralgia secondary to liposarcoma of the abdomen under 38 C.F.R. § 4.124a, another disability that would be separately rated and is not inextricably intertwined with the issue on appeal, has been referred to the AOJ for adjudication.   

Extraschedular consideration

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the Veteran has not required frequent periods of hospitalization for his disability and that the manifestations of his disability, including reports of pain, are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a request for total disability rating based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.   In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. at 453-54.  Since the Veteran is working, consideration of a TDIU is not warranted.  


ORDER

A rating higher than 20 percent disabling for surgically incurred residuals, scar, from liposarcoma of the abdomen is denied.  


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


